Citation Nr: 0302670	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which found that the 
veteran had not submitted new and material evidence to reopen 
claims for service connection for a low back disability and 
for residuals of a right wrist sprain.  

In July 2000, the RO reopened and granted the claim for 
service connection for residuals of right wrist sprain.  
Therefore, the benefit sought on appeal to the Board, i.e., 
service connection, was granted ending that appeal.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In a rating decision dated in April 1993, the RO denied 
service connection for a low back disorder.  The veteran did 
not perfect an appeal.

2.  None of the evidence received since April 1993 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision that denied service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has not been received, and the 
claim for service connection for a low back disorder may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105(a) (West 1991); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In June 1980, the veteran filed a claim for service 
connection for a back injury.  He claimed that while in 
Vietnam, he got crushed between a landing craft and a wave of 
water in late 1963.  He stated that he reported to sick bay 
with pain in his lower back.  

Evidence obtained in conjunction with the veteran's claim 
included his service medical records, which were negative for 
any findings regarding the back.  On clinical examination at 
separation, his spine was noted as normal.  

Also associated with the claims folder were records of Dr. G. 
Allen dated from August 1969 to January 1980.  These did not 
show any treatment for a back problem until April 1978, when 
the veteran was driving a wooden stake and had acute pain in 
his right lower back.  

January 1980 treatment records from W. Jones, M.D. showed 
treatment for low back pain.  The veteran gave a history of 
intermittent symptoms for about two years.  The diagnosis was 
lumbosacral strain.  In May 1980, Ira C. Denton, Jr., M.D. 
reported that the veteran was under his care for a ruptured 
disc problem and that he recently underwent surgery.

On VA examination in September 1980, the veteran related that 
he had had back problems all his life.  He added that in 1978 
after laying cement at home, he had back pain for which he 
went to a chiropractor.  He developed cramps in his legs and 
went to a hospital where a myelogram was done followed by a 
laminectomy for disc disease.  Pertinent diagnoses included 
disc disease of the lumbosacral spine, post-operative 
laminectomy, and post-operative myelogram.

Based upon the foregoing evidence, in October 1980 the RO 
denied service connection for a low back disorder noting that 
the incurrence or aggravation of the back condition was not 
demonstrated.  The veteran did not appeal.

Thereafter, a September 1992 physician's questionnaire was 
received showing a diagnosis of degenerative disk disease.  
The RO reopened the claim and denied service connection for a 
back disorder in an April 1993 rating decision.  The RO noted 
that although evidence had been submitted which was new and 
material, the evidence did not offer a basis to change the 
prior denial as there was no connection to service shown.  
The RO notified the veteran of this decision by letter dated 
April 16, 1993.  He filed a notice of disagreement in May 
1993.  On October 4, 1993, a statement of the case was issued 
which included information on how to perfect the appeal by 
filing a substantive appeal.  There was no further contact 
from the veteran until January 1999, when he again sought to 
reopen his claim.

In conjunction with the claim to reopen, VA outpatient 
treatment records were obtained dated from May to June 1968.  
These records do not show any treatment for a back disorder.  
Also submitted were New Mexico National Guard records 
including a January 1985 examination in which the veteran 
gave a history of back surgery.  On clinical evaluation, a 
scar was noted on the lower back.  An April 1979 emergency 
room record shows treatment for a right hand injury.  There 
is no reference to the veteran's back.

In March 2000, a disability determination of the Social 
Security Administration (SSA) dated in October 1991 was 
received.  This determination noted that the veteran's claim 
arose from lumbar spine problems, of which he had a long 
history to include at least four separate surgical 
procedures, the first being in 1980 or 1981.  Appended to 
this determination was a list of exhibits.  Most of these are 
identified by date, none earlier than 1986.

The veteran also submitted an April 1993 attending 
physician's disability statement from V. Narayan, M.D.  This 
shows a diagnosis of status post lumbar laminectomy with a 
date of onset in July 1986.  

A June 2000 neurological evaluation shows an impression of 
post-laminectomy syndrome with chronic back pain and right 
leg pain.  The evaluation does not relate this to service.

In a January 2002 letter from A. Reeve, M.D., he writes that 
the veteran presented to his clinic for chronic pain 
management.  He noted the veteran's history of undergoing 
three separate lumbar laminectomies and suffering from failed 
back pain syndrome.  Dr. Reeve stated that he did not have 
any way to verify the causative factors of the veteran's back 
condition with regard to his claim that the original injuries 
had occurred during his service through the military.  


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  The veteran was informed of the provisions of the 
VCAA in a January 2002 letter.  He has been provided adequate 
notice as to the evidence needed to reopen his claim for 
service connection.  The discussions in the August 1999 and 
March 2000 rating decisions, August 2000 statement of the 
case (SOC), July 2000 and June 2002 supplemental statements 
of the case (SSOC), and letters sent to the appellant, 
including in January 2002, informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  VA must also inform 
the veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This was accomplished in 
the January 2002 letter.  VA has complied with all 
notification requirements.

All relevant facts have been properly developed and all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The RO has obtained all relevant 
records of treatment identified by the veteran, including his 
service medical records, VA medical records, and private 
treatment records.  He has not referenced any unobtained 
evidence that might substantiate his claim or that might be 
pertinent to the bases of the denial of the claim.  There is 
sufficient evidence to decide the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required. 


B.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claim 
was received in 1999 and therefore the amendment is not 
applicable to his claim.

The last final decision is the April 1993 rating decision.  
The veteran was notified of that decision, filed a notice of 
disagreement, and a statement of case was issued.  However, 
he did not respond with a timely filed substantive appeal and 
that decision became final.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  The basis 
of that decision was that there was no connection shown 
between any current back disability and service.  

New and material evidence has not been received.  The 
veteran's contentions that he has a back disorder that was 
caused by an in-service injury are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the RO in 1993, and are cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Further, the new medical records showing diagnoses of a back 
disorder many years after service are cumulative.  There was 
medical evidence before the RO in 1993 showing that the 
veteran suffered from a post-service back disorder.  

Additionally, none of the medical evidence relates the 
veteran's post-service back disorder to his military service.  
The only record which even mentions this is the January 2002 
letter from A. Reeve, M.D. which notes the veteran's 
contention that his back problems stem from injury in 
service, but declines to make any opinion on the causative 
factors for the veteran's back disorder.  No evidence has 
ever been submitted in this case showing a relationship 
between any current back disability and any in-service 
injury.  There is no medical evidence indicating that the 
veteran has any back disorder that had its onset during 
active service or that is related to any in-service disease 
or injury.

Accordingly, the Board finds that the evidence received 
subsequent to April 1993 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a low back disorder.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 3.156(a) (2002).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back disability is 
denied.


		
	P.M. DILORENZO   
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

